DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 04/01/2022 which amended claims 1, 5 and 10 and cancelled claims 2 and 3. Claims 1 and 4-12 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the size of said module structures each is smaller than a maintenance window or a meter installation window for detaching and separating one of said module structures from another module structure of said module structures through said maintenance window or said meter installation window to withdraw said detached module structure through said maintenance window or said meter installation window as to separate said module structures assembled as said integral device, or for assembling said module structures as said integral device through said maintenance window or said meter installation window while the size of said integral device is greater than said maintenance window or said meter installation window.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.

Cai (US 2017/0293140) teaches an optical imaging device (Figure 2-1; MHUD system 200), comprising: 
a plurality of module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235), assemblable to form an integral device (see Paragraph [0027]; wherein it is disclosed that a multiplicity of the single collimation module 235 assembled together to form the MHUD collimation assembly 205), each 
said module structure (Figure 2-1; Multiplicity of the Single Collimation Module 235) being an independent structure when not assembled (see Paragraph [0027]); wherein said module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) include an optical module (Figure 2-2; Single Concave Mirror Segment 230); and when said module structures are assembled (see Figures 2-1 and 2-2), said optical module (Figure 2-2; Single Concave Mirror Segment 230) reflects an image and projects the reflected image (see Paragraph [0027]; wherein it is disclosed that the image emitted from each single QPI device 210 with associated lens 220 is reflected and collimated by its associated concave mirror segment 230), wherein
to separate the module structures (Figure 2-1; Multiplicity of the Single Collimation Module 235) assembled as said integral device (see Figure 2-2), one of said module structures is detached and separated from another module structure of said module structures (see Figure 2-2 and Paragraph [0025]; wherein it is disclosed that the QPI enables a modular HUD system that can be tailored to fit the volumetric constraints of a wide range of automobiles wherein the modularity of the HUD system indicates that is can be connected or combined in different ways).

Takahashi (US 2017/0059864) discloses an optical imaging device (Figures 77A and 77B), comprising: a module structure (Figures 77A and 77B; Image Projector 8002); wherein 
the size of each of said module structures (Figures 77A and 77B; Image Projector 8002) is smaller than a maintenance window or a meter installation window (see Paragraph [0597]; wherein it is disclosed that after repair or maintenance is performed for the taken-out image projector 8002, the image projector 8002 is brought to pass through the rear opening portion PH8000 again and accommodated in the instrument panel I8000).

Neither Cai or Takahashi teaches, suggests or renders obvious the size of said module structures each is smaller than a maintenance window or a meter installation window for detaching and separating one of said module structures from another module structure of said module structures through said maintenance window or said meter installation window to withdraw said detached module structure through said maintenance window or said meter installation window as to separate said module structures assembled as said integral device, or for assembling said module structures as said integral device through said maintenance window or said meter installation window while the size of said integral device is greater than said maintenance window or said meter installation window.
As the applicant has stated on pages 9 and 10 of their arguments filed 04/01/2022 claim 1 requires that the size of said module structures is smaller than a maintenance window or a meter installation window for detaching and separating one of said module structures from another module structure of said module structures through said maintenance window or said meter installation window to withdraw said detached module structure through said maintenance window or said meter installation window as to separate said module structures assembled as said integral device, or for assembling said module structures as said integral device through said maintenance window or said meter installation window while the size of said integral device is greater than said maintenance window or said meter installation window. Takahashi discloses the image projector is passed through the rear opening portion with the whole device moving, not one portion or module separated from another to pass therethrough. That is, Takahashi discloses that the whole size of the image projector is smaller than the rear opening portion and thereby fails to disclose that the image projector is an assembled device formed of a plurality of assembled modules.
Dependent claims, claims 4-12, are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882